EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 24, line 6, in the phrase “relative the target”, inserting -- to-- after “relative”.
In claim 30, lines 13-14, in the phrase “relative the target”, inserting -- to-- after “relative”.
Cancel claims 35-43.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 35-43 directed to an invention non-elected without traverse.  Accordingly, claims 35-43 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 24 and its dependent claim(s), if any, the prior art (e.g., EP 3312868) discloses a method in an X-ray source (claims 1 and 9) configured to emit, from an interaction region, X-ray radiation generated by an interaction between an electron beam and a target (claim 1), the method comprising the steps of: providing a target (claim 1); providing the electron beam (claim 1); deflecting the electron beam along a first direction relative to the target (claim 3); detecting electrons indicative of the interaction between the electron beam and the target (secondary electrons or backscattered electrons, claim 2); determining a first extension of the electron beam on the target, along the first direction, based on the 
However, the prior art fails to disclose or fairly suggest a method in an X-ray source configured to emit, from an interaction region, X-ray radiation generated by an interaction between an electron beam and a target, the method including: determining a first extension of the electron beam on the target, along the first direction, based on the detected electrons and the deflection of the electron beam; and determining a second extension of the electron beam on the target, along a second direction, based on the detected X-ray radiation, in combination with all of the other recitations in the claim. 

Regarding claim 30 and its dependent claim(s), if any, the prior art discloses a corresponding source.  
However, the prior art fails to disclose or fairly suggest an X-ray source configured to emit X-ray radiation, including: wherein: the controller is adapted to: determine a first extension of the electron beam on the target, along the first direction, based on the detected electrons and the deflection of the electron beam; and determine a second extension of the electron beam on the target, along a second direction, based on the detected X-ray radiation, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884